     Case: 3:18-cv-00041-CVG-RM Document #: 14 Filed: 12/17/18 Page 1 of 2



                 IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                      DIVISION OF ST. THOMAS AND ST. JOHN



NEW PENN FINANCIAL, LLC d/b/a             )
SHELLPOINT MORTGAGE SERVICING             )
                                          )
      Plaintiff,                          )
                                          )
              v.                          ) Case No. 3:18-CV-000041
                                          )
DANIEL KANE, THERESA M. KANE,             )
and ROWLAND PARKER                        )
                                          )
      Defendant.                          )
__________________________________________)

                                    MOTION TO DISMISS

       Defendants DANIEL KANE and THERESA M. KANE, (the “Kanes”), by and through

their undersigned counsel, herewith move the Court to dismiss all claims asserted against them in

the Complaint filed July 6, 2018 by plaintiff NEW PENN FINANCIAL, LLC d/b/a

SHELLPOINT MORTGAGE SERVICING (“Shellpoint”) pursuant to F.R.Civ.P. 12(b)(5) for

insufficient service of process.   As grounds, the Kanes rely upon the attached Declaration of

Daniel Kane, which establishes that Shellpoint failed to effect service of process of the summons

and complaint, as required pursuant to F.R.Civ.P. 4(e)(2)(B), “at an individual’s dwelling or usual

place of abode with someone of suitable age and discretion who lives there.”

       The Kanes also state that on December 11, 2018, they forwarded a draft stipulation to

Shellpoint’s counsel and offered to waive service of process in exchange for a stipulation for an

extension until after the holidays to respond to the Complaint. Shellpoint did not respond by the

deadline for response to its Complaint, making it necessary to expend time and resources to prepare

and file this motion, and so the Kanes are withdrawing their offer to waive service of process.
     Case: 3:18-cv-00041-CVG-RM Document #: 14 Filed: 12/17/18 Page 2 of 2
New Penn Financial, LLC v. Kane et al
Motion to Dismiss
Page 2



                                                     Respectfully submitted,

DATED: December 17, 2018                             By:     /s/ J. Daryl Dodson, Esq.
                                                     J. Daryl Dodson, Esq. (V.I. Bar No. 241)
                                                     MOORE, DODSON & RUSSELL, P.C.
                                                     P.O. Box 310
                                                     St. Thomas, VI 00804-0310
                                                     Tel: (340) 777-5490
                                                     Email: daryl@mrdvi.com
                                                     Attorneys for Defendants Daniel Kane and
                                                     Theresa M. Kane


                                CERTIFICATE OF SERVICE

       I certify that on December 17, 2018, I electronically filed the foregoing with the Clerk of
the Court, using the CM/ECF system, which will send a notification of such filing to:

       Matthew R. Reinhardt, Esq.
       Quintairos, Prieto, Wood & Boyer, P.A.
       1000 Blackbeard’s Hill, Suite 10
       St. Thomas, VI 00802
       Email: Matthew.Reinhardt@qpwblaw.com
       Attorneys for Plaintiff New Penn Financial, LLC




                                                                       /s/ J. Daryl Dodson




                                                2
